             Case 1:20-cr-00006-PB Document 1 Filed 01/22/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT

                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                             )
                                                     )
       v.                                            )
                                                     )      Case No. 1:20-cr- 06-01-PB
CHRISTOPHER C. CANTWELL,                             )
                                                     )
       Defendant.                                    )

                                        INDICTMENT

       The Grand Jury charges:

                                        COUNT ONE
                                      18 U.S.C. § 875(b)
                           Extortionate Interstate Communications

       On or about June 16, 2019, within the District of New Hampshire and elsewhere, the

defendant,

                              CHRISTOPHER C. CANTWELL,

with intent to extort from Victim 1 a thing of value, namely, personal identifying information for

a man known by the on-line pseudonym “VM,” and for the purpose of issuing a threat and with

knowledge that the communications would be viewed as a threat, transmitted a communication

in interstate commerce containing a threat to injure the person of another. The defendant sent an

instant message through the Telegram Messenger app to Victim 1 stating, “So if you don’t want

me to come and f*ck your wife in front of your kids, then you should make yourself scarce[.]

Give me Vic, it’s your only out.”

       In violation of Title 18, United States Code, Section 875(b).




                                                1
             Case 1:20-cr-00006-PB Document 1 Filed 01/22/20 Page 2 of 2




                                       COUNT TWO
                                     18 U.S.C. § 875(c)
                           Threatening Interstate Communications

       On or about June 16, 2019, within the District of New Hampshire and elsewhere, the

defendant,

                              CHRISTOPHER C. CANTWELL,

for the purpose of issuing a threat and with knowledge that the communications would be viewed

as a threat, transmitted a communication in interstate commerce containing a threat to injure the

person of another. The defendant sent an instant message through the Telegram Messenger app

to Victim 1 stating, “So if you don’t want me to come and f*ck your wife in front of your kids,

then you should make yourself scarce.”

       In violation of Title 18, United States Code, Section 875(c).



                                                     A TRUE BILL



Date: January 22, 2020                               /s/ Foreperson
                                                     Foreperson

       SCOTT W. MURRAY
       United States Attorney


By:    /s/ John S. Davis
       John S. Davis
       Anna Krasinski
       Assistant United States Attorneys




                                                2
